Citation Nr: 1441050	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  13-06 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an upper back condition.

2.  Entitlement to service connection for a respiratory condition.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1944 to February 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.

In August 2014, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of this hearing is associated with the file.

The issue of entitlement to service connection for an upper back condition is 
addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has a respiratory condition that had its onset in service or that it is otherwise associated with service.


CONCLUSION OF LAW

Service connection for a respiratory condition is not warranted.  38 U.S.C.A. 
§§ 101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for entitlement to service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The Veteran has also been afforded the opportunity to testify at a hearing before the Board.  During the August 2014 Board hearing, the undersigned explained to the Veteran the issue on appeal, as well as the elements required to substantiate his claim.  The undersigned also participated in the thorough presentation by the Veteran's representative, and asked additional questions necessary to illuminate the matter on appeal, as related to the elements needed to establish the claim.  Through such actions, the undersigned satisfied the duties incumbent on a Veterans Law Judge to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010); 38 C.F.R. § 3.103(c)(2).  

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

September and December 2011 letters fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in March 2012.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  A medical examination or opinion is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient competent medical evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

The Board concludes an examination is not needed in this case.  The Veteran's VA treatment records from July 2000 to February 2012 reflect general medical treatment.  Though there is one instance of acute pneumonia and a pulmonary abscess, the evidence shows that these conditions fully resolved and there is no indication that the Veteran has a current permanent respiratory condition.  Furthermore, the Veteran himself has stated that he does not currently have a respiratory condition.  (See Transcript pgs. 13-14).  As there is no medical evidence of a current chronic respiratory condition and no lay evidence of persistent or recurrent symptoms of a respiratory disorder, there is no evidence of a current disability.  Thus, an examination is not required.  See McLendon, 20 Vet. App. at 81-82.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Service Connection

The Veteran claims he is entitled to service connection for a respiratory condition, which he asserts began in service, in February 1946.  See August 2011 Claim.  For the reasons that follow, the Board finds that the Veteran does not have a respiratory condition that was incurred in, or as a result of service.  As such, service connection is not warranted.

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143   (1992).

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Regardless of the theory of entitlement, service connection requires the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

The Veteran's STRs show that in March 1944, at entry to service, the Veteran underwent a physical examination.  The Veteran's respiratory function was marked as normal, and noted that an x-ray examination of the chest was negative for abnormalities.

A STR dated February 1946, at discharge from service, shows the Veteran was examined and found physically qualified for discharge from service.  The record also notes that a photofluorographic chest examination was negative for abnormalities.  A corresponding physical examination notes that the respiratory system, bronchi, lungs and pleura were normal. 

February 2002 VA treatment records show the Veteran was treated for right upper lobe pneumonia and a lung abscess.  March 2002 records show the Veteran's condition was clinically improved after treatment.  May 2002 treatment records show the Veteran's March 2002 chest x-ray showed resolving infiltrate, and that he presently looked quite well.  January 2004 VA treatment records show the Veteran had normal respiratory function.

In August 2014 the Veteran testified at a Board hearing.  In relation to his respiratory condition, the Veteran stated that he did not remember having been treated at the VA for a respiratory condition, did not presently have a respiratory condition, and did not have any further evidence to submit in support of his claim.

There is no medical or lay evidence of a current respiratory condition.  The Veteran's STRs do not document any respiratory condition; the Veteran was noted as having no respiratory abnormalities on discharge from service.  The only evidence regarding any such condition is the February 2002 VA treatment record, which indicated that the Veteran contracted pneumonia and had a pulmonary abscess, which was resolved within several months.  The evidence does not show, nor does the Veteran contend, that there is any residual respiratory condition resulting from service.  As such, the Board finds there is no present diagnosed disability, and that service connection is not available for a respiratory condition.

In light of the foregoing, the Board finds that the record evidence demonstrates that the Veteran does not have a current diagnosis of a chronic respiratory condition that is related to military service.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a respiratory condition is denied.


REMAND

In the February 2013 statement of the case, it is noted that VA treatment records dated to January 2013 were reviewed and that a January 2013 record revealed that the Veteran was treated for osteoporosis with noted kyphosis.  The electronic record shows only VA treatment records dated to February 2012.   Under the law the Board is required to conduct a de novo review of the Veteran's claim which entails reviewing the same evidence considered by the RO.  Thus, VA treatment records dated from February 2012 must be associated with the record.     


Accordingly, the case is REMANDED for the following action:

1.  Please obtain VA treatment records from the Birmingham VAMC dated since February 2012 and associate with the record.  

2.  Thereafter, readjudicate the claim. If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


